NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1126-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CONRAD P. LEVULIS, JR.,

     Defendant-Appellant.
____________________________

                    Submitted December 17, 2019 – Decided January 15, 2020

                    Before Judges Currier and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 17-07-
                    0949.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Elizabeth Cheryl Jarit, Deputy Public
                    Defender, of counsel and on the brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Monica Lucinda
                    do Outeiro, Assistant Prosecutor, of counsel and on the
                    brief).

PER CURIAM
      Defendant Conrad P. Levulis, Jr. appeals from an October 3, 2018 order

denying his application to compel his admission into the pre-trial intervention

(PTI) program over the prosecutor's objection. We affirm because the Law

Division correctly determined that the prosecutor's decision was not a patent and

gross abuse of discretion.

      In 2017, defendant was indicted on one count of third-degree possession

of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1).           The

charge arose out of events that occurred on June 1, 2017. Middletown police

responded to a report of a fight at a residence. Defendant was not involved in

the fight, but officers observed him entering a room and putting his hands inside

a portable closet. After refusing the officers' order to back out of a corner, one

of the officers removed defendant. In plain view, the officers observed five wax

folds of suspected heroin, and an open prescription bottle partially prot ruding

from a mattress. The bottle had defendant's name on it and contained ten wax

folds of suspected heroin. Defendant was arrested.

      Thereafter, defendant applied for PTI. The PTI director was against

defendant's admission to PTI and the prosecutor also rejected the application.

The prosecutor based his rejection of defendant's PTI application on three

factors: (1) defendant's lack of motivation to correct his criminal behavior ,


                                                                          A-1126-18T2
                                        2
N.J.S.A. 2C:43-12(e)(3); (2) a pattern of anti-social behavior and lengthy

criminal record, N.J.S.A. 2C:43-12(e)(8); and (3) the need for supervisory

treatment, N.J.S.A. 2C:43-12(e)(14).

      Defendant appealed to the Law Division, and the trial court denied his

application to compel his admission to the PTI program. The judge found that

the prosecutor considered all the relevant factors in rejecting defendant's

application. Further, the judge concluded that the rejection was not a patent and

gross abuse of discretion, and was not arbitrary, capricious, or unreasonable.

      Following the rejection of his PTI application, defendant pled guilty to an

amended charge of third-degree conspiracy to possess a CDS. Defendant was

then sentenced to one year of probation, fines and penalties, and was required to

undergo substance abuse testing, counseling, and treatment.

      On this appeal, defendant argues:

            THE COURT ERRED BY FAILING TO FIND THAT
            THE PROSECUTOR'S REJECTION OF MR.
            LEVULIS'S PTI APPLICATION CONSTITUTES A
            PATENT AND GROSS ABUSE OF DISCRETION.

We are not persuaded by this argument.

      PTI "is a diversionary program through which certain offenders are able

to avoid criminal prosecution by receiving early rehabilitative services expected

to deter future criminal behavior." State v. Nwobu, 139 N.J. 236, 240 (1995).

                                                                         A-1126-18T2
                                       3
The goal of PTI is to allow, in appropriate situations, defendants to avoid the

potential stigma of a conviction and the State to avoid "the full criminal justice

mechanism of a trial." State v. Bell, 217 N.J. 336, 348 (2014).

      PTI is governed by statute and court rule. See N.J.S.A. 2C:43-12 to -22;

R. 3:28; Pressler & Verniero, Current N.J. Court Rules, Guidelines to R. 3:28

(2020). Deciding whether to permit diversion to PTI "is a quintessentially

prosecutorial function."     State v. Wallace, 146 N.J. 576, 582 (1996).

"Prosecutorial discretion in this context is critical for two reasons.      First,

because it is the fundamental responsibility of the prosecutor to decide whom to

prosecute, and second, because it is a primary purpose of PTI to augment, not

diminish, a prosecutor's options." Nwobu, 139 N.J. at 246 (quoting State v.

Kraft, 265 N.J. Super. 106, 111 (App. Div. 1993)). Accordingly, "prosecutors

are granted broad discretion to determine if a defendant should be diverted" to

PTI instead of being prosecuted. State v. K.S., 220 N.J. 190, 199 (2015) (citing

Wallace, 146 N.J. at 582); see also State v. Negran, 178 N.J. 73, 82 (2003)

(stating that courts must "allow prosecutors wide latitude").

      "Thus, the scope of review is severely limited." Negran, 178 N.J. at 82

(citing Nwobu, 139 N.J. at 246). Reviewing courts must accord the prosecutor

"extreme deference." Nwobu, 139 N.J. at 246 (quoting Kraft, 265 N.J. Super.


                                                                          A-1126-18T2
                                        4
at 112); State v. Leonardis, 73 N.J. 360, 381 (1977) ("[G]reat deference should

be given to the prosecutor's determination not to consent to diversion."). To

overturn a prosecutor's rejection, a defendant must "clearly and convincingly

establish that the prosecutor's decision constitutes a patent and gross abuse of

discretion." State v. Watkins, 390 N.J. Super. 302, 305 (App. Div. 2007), aff'd,

193 N.J. 507 (2008).

      "[I]nterference by reviewing courts is reserved for those cases where

needed 'to check [] the "most egregious examples of injustice and unfairness."'"

State v. Lee, 437 N.J. Super. 555, 563 (App. Div. 2014) (second alteration in

original) (quoting Negran, 178 N.J. at 82). We apply the same standard of

review as the Law Division. See State v. Waters, 439 N.J. Super. 215, 226 (App.

Div. 2015).

      Defendant argues that the rejection of his PTI application by the

prosecutor constituted a patent and gross abuse of discretion for three reasons.

First, defendant contends that the prosecutor relied on past infractions dating

back more than ten years which bear no relation to his current CDS charge.

Defendant's more recent offenses include two disorderly persons offenses and

three municipal court violations.




                                                                        A-1126-18T2
                                       5
      In rejecting defendant's PTI application, the prosecutor considered that

many of defendant's charges were for minor offenses but gave due weight to the

"sheer number of them." The record establishes, however, that defendant had

seven separate offenses in Connecticut between 1993 and 1997, and five

separate offenses in this state between 2011 and 2017, which are unabated.

      Defendant also argues that the prosecutor failed to justify how the value

of supervisory treatment would not be outweighed by the public need for

prosecution. Such consideration is quintessentially committed to the discretion

of the prosecutor in whether or not to allow a particular defendant into the PTI

program. Defendant is forty-nine years old, reported using heroin weekly since

2016, and struggles with homelessness. After his arrest for the present offense,

he failed to attend three behavioral health appointments within a two-week span

of time.   Accordingly, defendant has not demonstrated that the prosecutor

abused his discretion in rejecting defendant from PTI.

      Finally, defendant contends that the prosecutor failed to consider relevant

mitigating factors, which included defendant's remote criminal history,

possession of a small amount of heroin for personal use in the present offense,

lack of violence, and amenability to rehabilitation. Our review of the complete

record satisfies us that the prosecutor considered the mitigating factors but found


                                                                           A-1126-18T2
                                        6
them unpersuasive. Consequently, defendant has not shown that the prosecutor

abused his discretion in weighing the mitigating factors.

      We are satisfied that the prosecutor appropriately exercised his discretion,

and there is nothing in the record that would demonstrate a patent and gross

abuse of discretion.

      Affirmed.




                                                                          A-1126-18T2
                                        7